         Case 2:20-mj-00046-jmc Document 22 Filed 08/24/20 Page 1 of 1

                                                                         _   lJ.$.0i$IRtcr   BCIUHT
                                                                         BtsTBtsx 8F Vffi{CIHT
                                                                                   rILES
                                uNIrED    tr"lBi?.,SRlcr couRkflBg$
                                                                                        Ffl & 0h
                                      DISTRICT OF VERMONT
                                                                                   6TEflH

I.JNITED STATES OF AMERICA,                         )                    BY
                                                    )
       v.                                           )   DocketNo. 2220-mj46-l
                                                    )
ALAA ABDULSALAM ARIF,                               )
       Defendant                                    )

                                                ORDER

       This matter comes before the Court upon the unopposed motion of the United States to

dismiss, without prejudice, the complaint pending in this matter as to the defendant pursuant to

Federal Rule of Criminal Procedure aS(a). The United States represents that the dismissal would

serve the best interests   ofjustice. The Court agrees, grants the request of the United     States   for

leave to dismiss the complaint as to the defendant, and orders the complaint dismissed without

prejudice.

       Dated at Burlington, in the District of Vermont    ,tnir$tof           August




                                                    . John I\rIlConroy
                                                United States Magi
